NORTHCUTT, Judge.
Antonio Williams pleaded nolo contende-re to two drug possession charges. He *961reserved his right to appeal the denial of his dispositive motion to suppress evidence seized by a police officer who stopped Williams's car based on an anonymous tip.
All participants in this appeal — Williams, the State, and this court' — are unanimous in the view that the uncorroborated tip did not give rise to a reasonable suspicion of criminal activity. Therefore, the stop was illegal, and all evidence seized as a result of it should have been excluded. See J.L. v. State, 23 Fla. L. Weekly S626, 727 So.2d 204 (Fla.1998). Accordingly, we reverse and remand with directions to discharge Williams.
PATTERSON, A.C.J., and BLUE, J., Concur.